COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-14-00371-CV


In the Matter of L.W.                       §    From County Court at Law No. 2

                                            §    of Wichita County (38890-L)

                                            §    January 15, 2015

                                            §    Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there is error in the trial court’s order. It is ordered that the order of the trial court

is reversed, and we render a judgment denying the State’s application for forced

administration of psychoactive medication.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston